Title: John Jacob Astor to Albert Gallatin, 14 February 1813
From: Astor, John Jacob
To: Gallatin, Albert


Dear SirNew york 14 Feby 1813
Mr. Parrishes Reply to the proposition to A purchas in the Loan was only yesterday Reced and I am Sorry to Say that tho he Says he Should Leik to be engagd yet he must Decline b[e]cause he See no provability of a Speedy arrangement for Peace and he is of opinion that not more than 2 or 3 Millions could be raisd in Philadelphia and that at not Less than 7 pct.
In consequence of his Declining LeRoy & Co Decline also—and I feare nay I am prety Sure that there is no one in this City that will engage the Costers who have the most means will not. In Boston th[e]y are quite as bad and I Do not See how you are to get money but at Reduced Rates or in other words at high Inter[e]st Certain not Less than 7 pct unless by Treasurey bills the opration of which must be Slow. A Bank of 30 millions Capital would be very convenient & ought to be incorporated by Congress tho the Banking buisness at this time is not good yet there is So much money In the Country that it would now fill with Condition to Loan government 15 Millions at 5 pct pr anum—and it apears to me that without Such a Bank the government must be for ever exposd to inconveneys as to money Matters—if I could have got Parrish & the house here with 2 or 3 more to have joind I should have ben for proposing to take about 10 or 12 millions. My Idea was that we could have Borrowd on our paper here from the Banks for one yeare 2½ Millions at 6 pct as much more in Philadelphia & Some in Baltimo[r]e & Boston which would have given us time to Sell to the most advantage & to make Some arrangement in London where we might have borrowd at 5 pct and that in Case the noneimportation act was Repeald we Could have got the funds here So as to have answerd. Parrish admits that Some mony could be had at 5 pt in London but than he very justly observes that unless the none Importation act is Repeald we can not Draw to any amount nor at any Rate to Safe ourselfs. I am Sorry that it is not in my Power to Do you Some Servis in the present Case you will belive that it is not for want of Inclination if you See any way in which I can be of use I begg you will have the goodness to mantion it and you may be Assurd that I will act with Chearefullness & with pleasure. I am with very Great Respect Dear Sir your obetd He Servt
John Jacob Astor
PS. The northwest Company have Send a Ship from London to Columbia River and I feare th[e]y will cause me trouble I hope I Shall Soon Recive a Letter from Mr Munroe. Mr. Dashkoff Sends Some Provissions to that country & he has ben So good as to give me the oppertunity to furnish the Ship by which I can Send a friend. I mention this in confidence I exspect the vessel will Sail Shortly on which account I am the more anxious to heare from Washington as from the Reply which I may Recive I must make up my mind what to Do Relative to that buisness in which I have now betwen 3 and 400.000$ engagd & if it will not answer to go on it may be best to Safe as much as poseble from total Loss. Perhaps you can give me Some advice.
